ON REHEARING.
•QUARLES, J.
Since filing the opinion in this case, the appellants have filed petition for rehearing. We have carefully ■examined appellants’ petition for rehearing, and find nothing, either in the way of argument, or by way of authority, *184not considered by us on the hearing of this appeal. The-petition is merely the statement of the opinion of counsel for appellants adverse to the opinion of this court, and: in criticism thereof. For the reason that it presents no new argument, and nothing new in the way of citation of authority, the petition should not be considered. But the seriousness of' counsel in his contention that we misunderstood the facts that appear in the record in this ease has induced us to carefully consider the record again, notwithstanding the fact that this cause-was fully and’ ably argued by counsel on both sides on the hearing.
The record in this case shows that the existence of Blaine-county was in question, or that a contention existed as to the-validity of the act creating Blaine county, and that this controversy was to be settled, and that the respondents, Johnson &- Johnson, were selected by the board of commissioners as counsel to represent Blaine county in the prosecution or defense of suits-for said county, in order to maintain and enforce the law creating said county. Counsel for appellants contends that the board of commissioners should have shown by their record that such* suit had actually been commenced, before it could employ counsel. It was important for many reasons that the controversy-aforesaid should be settled, and we think that the county of Blaine could, acting by its board of commissioners, under the-constitution, employ counsel to represent it, either in bringing,, or for the purpose of defending, a suit to be ihereafter brought,, to settle a controversy then in existence. That such controversy did exist at the time the board of commissioners employed the-respondents is abundantly shown by the record in this ease. We-think it sufficiently appears by the record of said board of commissioners. And it further appears in the record of this case-that the attorney for appellants and other citizens of Blaine-county realized the existence of the controversy aforesaid, and' for this reason the present counsel for the appellants went to the-said board of commissioners, and tendered his services in said controversy free of charge. This action of the learned counsel, for appellants, we think, shows that he thought it necessary that private counsel should look after the interests of Blaine county *185in said controversy in addition to the district attorney. The said board of commissioners possibly acted on the idea that the cheapest counsel is not always the best or most efficient. The board of commissioners are authorized to employ private counsel when necessary. The question of such necessity, as well as the selection of such counsel, is a matter of discretion with the board of commissioners, and it does not appear in this case that such discretion was abused. A rehearing is denied.
Sullivan, C. J., and Huston, J., concur.